DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein viewed in a transverse direction perpendicularly to the longitudinal axis, a footwell of the first seat unit partially overlaps with a footwell of the second seat unit” of claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to for the following informalities: 
Figure 1 does not depict (132) a lower shell of the second seat unit. However item number (134), a footwell of the second seat unit, according to the specification, appears similar to (32), the lower shell of the first seat unit, but next to the first seat (28), and not a footwell. Is item 134 in amended Figure 1, issued 10/17/2022, referring to a footwell or the lower shell of the first seat unit? 
Figure 2 depicts a first seat (28) as the seat associated with the second seat unit (26), the second lower shell (132) and the footwell of the second seat unit (134). It unclear what (134) in Figure 2 is actually referring to as the footwell, as it appears to point to the same item as the second lower shell of the second seat unit. Furthermore, in Figure 2, the footwell of the first seat unit (34) appears to be associated with the second seat unit (26) as well.    
Figure 3 depicts a second seat unit (26) with the first seat unit lower shell (32). It is unclear how these two are associated and what item 26 at the bottom of the figure is actually referring to.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both upper shell and lower shell.  The specification repeatedly refers to the lower shell of the second seat unit as item (132), however on page 16, line 18, the specification reads “which is arranged at the upper shell 132 of the second seat unit 26”. Please specify what item (132) is referring to and correct the specification and figures to consistently reflect that. 
	Annotated drawing sheets are provided herein for convenience.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In accordance with 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP §608.01(m). See 102 claim rejections for example of lists of a plurality of elements in claims 1 and 14.
Claim 14 is objected to for the following informalities. Claim 14 recites the limitation “wherein each seat unit further comprises a rear shell,  the upper shell, the lower shell and the rear shell define a passenger area, the upper shell and the rear shell have a same height.” Examiner suggests changing it to “wherein each seat unit further comprises:
a rear shell, wherein the upper shell, the lower shell and the rear shell define a passenger area, and wherein the upper shell and the rear shell have a same height.” This will improve clarity of what is being claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation (beginning 2nd paragraph) “…parallel to each other in a seating direction, wherein, viewed in the longitudinal direction, a second seat unit is arranged behind a first seat unit, wherein the upper shell of the first seat unit and the lower shell of the second seat unit partially overlap in a vertical direction”
Figure 1 does not depict the lower shell (32) of the first seat unit (24) in contact with a first seat (28). It is unclear why the lower shell of the first seat unit is not in contact with the first seat in anyway. The lower shell (132) of the second seat unit (26) is not identified in Figure 1. The upper shell of the first seat unit (30) appears to be in contact with the second footwell (134). The office reasonably concludes the first seat (28) would be proximal or adjacent to its respective upper shell  (30) and lower shell (32). Likewise, the office reasonably concludes the second seat (128) would be proximal or adjacent its respective upper shell (132) and lower shell (130). It unclear how the upper shell of the first seat unit and the lower shell of the second seat unit can partially overlap in a vertical direction. Examiner will interpret the limitation as best understood. 
Claim 1 recites the limitation (last lines) “wherein, viewed in a transverse direction perpendicularly to the longitudinal axis the footwell of the first seat unit partially overlaps with the footwell of the second seat unit.” It is unclear where exactly the overlap occurs. In no figure are both the first footwell (34) and the second footwell (134) identified together and overlapping. Claims 3-15 do not cure the deficiency. Correction/clarification are required. 
The term “about” in claim 10, ln. 2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Remove or replace the word about.


    PNG
    media_image1.png
    805
    902
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    986
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    858
    1291
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 9 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nicholas et al. (US 2021/0276716) (hereinafter Nicholas).
Regarding claim 1, Nicholas discloses a passenger seating arrangement in an aircraft cabin (Abstract title: aircraft cabin seating arrangement), the passenger seating arrangement comprising exactly two rows (C1, C2: seat columns, Fig. 5) of seat units (3: seat units, Fig. 5) and exactly one aisle (5, Fig. 3), 
wherein a first row of seat units (C1) and a second row of seat units (C2)  are separated by the aisle (Fig. 1), (page 38, line 27: The column C1 comprises a multiplicity of seat units 3 , arranged consecutively along the longitudinal direction. A second column C2 is located the other side of the aisle 5 and is substantially symmetrical with the first column, across the aisle 5.), and	 
wherein the rows of seat units and the aisle all extend in a longitudinal direction (L, Fig. 1) parallel to a longitudinal axis of the aircraft cabin (page 38, line 24: The column C1 of seat units 3 and the aisle 5 both extend in a longitudinal direction (L) parallel to the longitudinal axis of the aircraft cabin.),
each seat unit comprising:
	a seat (11: seat pan, with 13: seat back; Fig. 2), 
	an upper shell  (15: shroud, Fig. 2) and 
	a lower shell (31 and 33, Fig. 2), (§[0095])
the lower shell forming a footwell (41: feet-access recess), (page 44, line 25: The furniture side wall 31 also transitions via a second inflection 39, below the leg-receiving region, into a feet-access recess 41), and (9: foot receiving structure, Fig. 2)
wherein the seats are arranged in parallel to each other in a seating direction (page 41, line 30: rotated back to the able - bodied access configuration, thereby bringing the seat module 7 into parallel orientation to the seat modules of the neighboring seat units 3), (page 38, line 27: The column C1 comprises a multiplicity of seat units, arranged consecutively along the longitudinal direction),
    PNG
    media_image4.png
    755
    862
    media_image4.png
    Greyscale
 wherein, viewed in the longitudinal direction, a second seat unit, is arranged behind a first seat unit (Examiner notes Fig. 2 depicts a second seat 11 behind a first seat 11), 
wherein the upper shell of the first seat unit and the lower shell of the second seat unit partially overlap in a vertical direction (see annotated Fig. 2), 
wherein, viewed in a transverse direction perpendicularly to the longitudinal axis, the footwell of the first seat unit partially overlaps with the footwell of the second seat unit (annotated Fig. 1, Examiner note:  see the ‘footwells’, as best understood, of consecutive seats 13 partially overlapping). 

    PNG
    media_image5.png
    222
    296
    media_image5.png
    Greyscale











Regarding claim 3, Nicholas discloses the passenger seating arrangement according to claim 1, wherein the first seat unit comprises an upper stowage (17: privacy screen into which a pull-out monitor 19 is stowed), 
the upper stowage is partially arranged above the lower shell of the second seat unit (see Fig. 2, and annotated Fig. 2 above).

Regarding claim 5, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat of each seat unit is arranged such that the seating direction includes a maximum seating angle of 45 degrees with the longitudinal axis (page 32, line 15: The acute angle at which the seating elements are orientated to the longitudinal direction may be between 43 and 45 degrees).

Regarding claim 6, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat of each seat unit is arranged such that the seating direction is facing away from the aisle (Fig. 2, ‘looking toward windows’), (page 25, line 7: Each seat unit is orientated at an acute angle to the longitudinal direction and faces outwardly away from the aisle. Such an arrangement is often referred to as an outwardly-facing herringbone arrangement.)

Regarding claim 9, Nicholas discloses the passenger seating arrangement according to claim 1, wherein the first seat unit comprises a shelf space that is arranged above the footwell of the second seat unit (see Fig. 2, “large side furniture”).

Regarding claim 14, Nicolas discloses the passenger seating arrangement according to claim 1, wherein each seat unit further comprises:
 a rear shell (Examiner notes the right side of shroud 15, Fig. 2 is equivalent to Applicants rear shell (110)),
 wherein the upper shell, the lower shell and the rear shell define a passenger area (Fig. 2), and 
wherein the upper shell and the rear shell have a same height (Fig. 2).

Regarding claim 15, Nicholas discloses the passenger seating arrangement according to claim 1, wherein the rear shell of the second seat unit further comprises a door (sliding screen, Fig. 4) configured to open and close an egress from the passenger area of the second seat unit to the aisle (Fig. 4 is capable of this limitation), the egress being between the rear shell of the second seat unit and the rear shell of the first seat unit (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7,-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas.
Regarding claim 4, Nicholas discloses the passenger seating arrangement according to claim 1, wherein the upper shell of the first seat unit and the lower shell of the second seat unit overlap (annotated Fig. 2). 
Nicholas does not appear to specifically disclose the overlap being over an area of at least 19cm2 (3 square inches). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the overlap over an area of at least 3 square inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The benefit being to optimize the given space with the desired number of seating units.

Regarding claim 7, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat unit provides a shoulder space (see Fig. 2, shoulder space associated with back rest 13) 
Nicholas does not appear to specifically disclose a shoulder space having a width of at least 71 cm (28 inches). 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the shoulder space a width of at least 71 cm (least 28 inches), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The benefit being to optimize the given space with a reasonable comfort level for the passenger. 

Regarding claim 8, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat has a seating configuration and a flat-bed configuration (Fig. 4), (page 34, line 19: Each seat unit is configurable between a seating configuration and a flatbed configuration), and 
wherein in the flat-bed configuration the seat unit provides a lying-down surface with a length of at least 203 cm (80 inches). (page 33, line 10: In the flat – bed configuration, the bed length may be between 77 and 81 inches.)
Nicholas discloses the claimed limitation except where the lying-down surface length is at least 203 cm (80 inches). 
	It would have been an obvious matter of design choice to have made the lying-down surface at least 203 cm (80 inches), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation being accommodating passengers requiring a lying-down space of at least 80 inches. 

Regarding claim 10, Nicholas discloses the passenger seating arrangement according to claim 9, but does not appear to disclose specifically wherein the shelf space has a maximum extension of at least 76 cm (30 inches) in a direction that is perpendicular to the longitudinal direction and an extension of at least 48 cm (19 inches) in the longitudinal direction.
	It would have been an obvious matter of design choice to have made the shelf with a maximum extension of at least 76 cm (30 inches) in a direction that is perpendicular to the longitudinal direction and an extension of at least 49 cm (19 inches) in the longitudinal direction, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation being using the allotted space efficiently to provide a shelf that can accommodate a passenger’s personal device requiring a space 30 x 19 inches. 

Regarding claim 11, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat unit comprises a table (see Fig. 2, “single piece table”), but Nicholas is silent wherein the table has a width of at least 61 cm (24 inches) and a depth of at least 56 cm (22 inches).
It would have been an obvious matter of design choice to have made the table with a width of at least 61 cm (24 inches) and a depth of at least 56 cm (22 inches), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation being to provide a table to a passenger  that could accommodate a tray for an in-flight meal, a beverage and snack or any other personal items used during travel, requiring a space of 22 x 24 inches (61 x 56 cm).  

Regarding claim 12, Nicholas discloses the passenger seating arrangement according to claim 1, wherein each seat unit has an extension (pitch: “It will be appreciated that the pitch is defined as the distance, along the longitudinal direction, between two corresponding common points on adjacent seat units”, from page 32, line 22) 
of at least 94 cm (37 inches) in the longitudinal direction (page 32, line 28: The pitch between consecutive seat units in the column may be less than 37 inches.), (Examiner notes that if the pitch may be less than 94 cm (37 inches), then it can be at least 37 inches.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the extension at least 94cm/37 inches in the longitudinal direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The benefit being to optimize the given space with the desired number of seating units. The benefit being to optimize the size of the seat units against the cabin size for a particular use.

Regarding claim 13, Nicholas discloses the passenger seating arrangement according to claim 1, wherein, viewed in the transverse direction perpendicularly to the longitudinal axis, the footwell of the first seat unit partially overlaps with the footwell of the second seat unit in the longitudinal direction (see annotated fig. above).
 Nicholas fails to teach the passenger seating arrangement according to claim 1, wherein, viewed in the transverse direction perpendicularly to the longitudinal axis, the footwell of the first seat unit partially overlaps with the footwell of the second seat unit in the longitudinal direction by at least 12 cm (5 inches).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the partial overlap with the foot well of the second seat unit in the longitudinal direction by at least 12 cm (5 inches), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The benefit being to optimize the given space with the desired number of seating units. The benefit being to optimize the size of the footwells and the percentage of overall available space used for the footwells. 

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.
 Regarding the argument on page 13, the clarification of the overlap of the first and second footwell is appreciated, however identification of the claimed components on the submitted drawings is requested. Examiner respectfully disagrees that the entire outlined area 134 represents only the footwell. The dashed line in annotated Fig. 1 of the Remarks appears to include shelf space 60 of the first seat unit, which the specification notes is arranged above the foot well 134 of the second seat unit, however figure 1 does not depict that configuration. It is unclear what 134 is pointing to, shelf space (60) is the space annotated beside the first seat (28) and the area that one would reasonably conclude to be the footwell of the second seat according to where feet would go in the depicted seat, remains unlabeled. (see also 2nd paragraph of page 14, Specification). Furthermore the first seat footwell (34) is not depicted in amended Figure 1. 
Regarding the argument on pages 16 and 17 “ Nicholas fails to disclose or even suggest each and every element……the footwells (dashed heavy and solid lines) of the seat units do not partially overlap. Examiner respectfully disagrees, at least for the reason of the figures below. Applicant’s representation of inventions overlapping footwells on left. Examiner’s representation of Nicholas overlapping footwells on right. See also ‘Claim Rejections’ herein. 

    PNG
    media_image5.png
    222
    296
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    506
    587
    media_image6.png
    Greyscale




Regarding the objection of claims 10 and 11 at the beginning of page 14. The amended figures properly identify ‘a maximum extension’  (62) of claim 10 and ‘a table width’ (68) of claim 11. The associated claim objections of claim 10 and 11 are withdrawn. Examiner notes their typo in original objection; ‘maximum clearance of extension’, should have instead read ‘maximum extension’. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619